





Execution Version


FIRST AMENDMENT TO
THE ABL CREDIT AGREEMENT


This First Amendment (this “Amendment”) to the ABL Credit Agreement referred to
below is dated as of July 9, 2018 and is entered into by and among Williams
Scotsman International, Inc., a Delaware corporation (“WS International” or
“Administrative Borrower”), Williams Scotsman, Inc., a Maryland corporation
(“WSI”), WillScot Equipment II, LLC, a Delaware limited liability company
(“WillScot”), Acton Mobile Holdings, LLC, a Delaware limited liability company
(“Acton Mobile”), New Acton Mobile Industries LLC, a Delaware limited liability
company (“New Acton”), Onsite Space LLC, an Indiana limited liability company
(“Onsite Space” and, together with WS International and WSI, WillScot, Acton
Mobile and New Acton, each, a “U.S. Borrower” and, collectively, the “U.S.
Borrowers”), Williams Scotsman of Canada, Inc., a corporation incorporated under
the Business Corporations Act (Ontario) (the “Canadian Borrower” and, together
with the U.S. Borrowers, the “Borrowers” and each, a “Borrower”), William
Scotsman Holdings Corp., a Delaware corporation (“Holdings”), as Holdings and a
Guarantor, each of the other Guarantors listed on the signature pages hereto,
each Lender (including the Swingline Lenders) and Fronting Bank party hereto,
and Bank of America, N.A., as administrative agent and collateral agent for
itself and the other Secured Parties (collectively, in such capacities, the
“Agent”).
RECITALS
WHEREAS, pursuant to the ABL Credit Agreement, dated as of November 29, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Existing ABL Credit Agreement” and, as
amended by this Amendment, the “Amended ABL Credit Agreement”), among the
Borrowers, Holdings, the Lenders party thereto from time to time and Bank of
America, N.A. as Agent, the Lenders have agreed to extend credit in the form of
revolving credit facilities to the Borrowers;
WHEREAS, (i) the Administrative Borrower (or one of its wholly-owned
subsidiaries) intends to acquire (the “ModSpace Acquisition”) Modular Space
Holdings, Inc., a Delaware corporation (“ModSpace”), pursuant to that certain
Agreement and Plan of Merger dated as of June 21, 2018 (together with the
exhibits, annexes, schedules and other disclosure letters thereto, the “ModSpace
Acquisition Agreement”), by and among ModSpace, WillScot Corporation, a Delaware
corporation (“Parent”), Mason Merger Sub, Inc., a Delaware corporation (“Merger
Sub”), and Nanoma LLC, solely in its capacity as the representative of the
Holders (as defined in the ModSpace Acquisition Agreement), and as a result of
which Merger Sub will merge with and into ModSpace, with ModSpace being the
surviving corporation of the merger and, upon consummation of the merger,
becoming a wholly-owned subsidiary of the Administrative Borrower, (ii) all
indebtedness and other amounts owed under ModSpace’s Fourth Amended and Restated
Loan and Security Agreement dated as of March 2, 2017 will be repaid or
otherwise satisfied and discharged and any related liens and guarantees will be
terminated (the “Debt Repayment”) and (iii) fees and expenses incurred in
connection with the ModSpace Transactions (as defined below) will be paid; and
WHEREAS, the Administrative Borrower has requested that the Agent, the Required
Lenders, the Swingline Lenders and the Fronting Banks party hereto agree to the
amendments as described, and on the terms set forth, herein.







--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Capitalized terms used but not defined herein
(including in the introductory paragraph hereof and the recitals hereto) shall
have the meanings assigned to such terms in the Amended ABL Credit Agreement
(for such purpose, as if the First Amendment Effective Date had occurred).


Section 2.    Amended ABL Credit Agreement.
Subject to the occurrence of the First Amendment Effective Date, each of the
Loan Parties, the Agent, the Fronting Banks and the Lenders party hereto
(collectively constituting the Required Lenders) agree that the Existing ABL
Credit Agreement is hereby amended as follows:
(a)Section 1.1 of the Existing ABL Credit Agreement is hereby amended to add the
following defined terms in appropriate alphabetical order:


2018 Senior Secured Bridge Credit Agreement: the Senior Secured Bridge Credit
Agreement which, if executed and delivered, will be dated as of the First
Amendment Effective Date among the Administrative Borrower, any guarantors party
thereto, the lenders party thereto and Deutsche Bank AG Cayman Islands Branch
(or an affiliate thereof), as administrative agent and as collateral agent.
2018 Senior Secured Bridge Documents: the 2018 Senior Secured Bridge Credit
Agreement and the “Loan Documents” (or similar term) as defined therein.
2018 Senior Secured Bridge Facility: the second lien senior secured credit
facility of the Administrative Borrower in an aggregate principal amount of up
to $285,600,000 (or such lesser amount actually incurred thereunder on the First
Amendment Effective Date) which, if incurred, will be incurred pursuant to the
2018 Senior Secured Bridge Credit Agreement and the proceeds of which will be
used to finance the purchase price of the ModSpace Acquisition, to effect the
Debt Repayment and to pay the ModSpace Transaction Costs.
2018 Senior Secured Notes: the up to $300,000,000 (or such lesser amount
actually issued on the First Amendment Effective Date (or earlier pursuant to
escrow arrangements to be agreed among the parties to the 2018 Senior Secured
Notes Indenture)) in aggregate principal amount of second lien senior secured
notes due 2023 of the Administrative Borrower which, if issued, will be issued
pursuant to the 2018 Senior Secured Notes Indenture and the proceeds of which
will be used to finance the purchase price of the ModSpace Acquisition, to
effect the Debt Repayment and to pay the ModSpace Transaction Costs.
2018 Senior Secured Notes Collateral Agent: the collateral agent named under the
2018 Senior Secured Notes Indenture and its successors and assigns.
2018 Senior Secured Notes Documents: the 2018 Senior Secured Notes Indenture,
the 2018 Senior Secured Notes and the 2018 Senior Secured Notes Security
Documents.





--------------------------------------------------------------------------------





2018 Senior Secured Notes Guarantors: the guarantors from time to time party to
the 2018 Senior Secured Notes Indenture or any other 2018 Senior Secured Notes
Document.
2018 Senior Secured Notes Indenture: the Indenture which, if executed and
delivered, will be dated as of the First Amendment Effective Date (or earlier
pursuant to escrow arrangements to be agreed among the parties thereto) among
the Administrative Borrower, the 2018 Senior Secured Notes Trustee thereunder,
the 2018 Senior Secured Notes Collateral Agent thereunder and the 2018 Senior
Secured Notes Guarantors.
2018 Senior Secured Notes Security Documents: the “Security Documents” (or
similar term) as defined in the 2018 Senior Secured Notes Indenture.
2018 Senior Secured Notes Trustee: the trustee named under the 2018 Senior
Secured Note Indenture and its successors and assigns.
2018 Senior Unsecured Bridge Credit Agreement: the Senior Bridge Credit
Agreement which, if executed and delivered, will be dated as of the First
Amendment Effective Date among the Administrative Borrower, any guarantors party
thereto, the lenders party thereto and Deutsche Bank AG Cayman Islands Branch
(or an affiliate thereof) as administrative agent.
2018 Senior Unsecured Bridge Documents: the 2018 Senior Unsecured Bridge Credit
Agreement and the “Loan Documents” (or similar term) as defined therein.
2018 Senior Unsecured Bridge Facility: the senior unsecured credit facility of
the Administrative Borrower in an aggregate principal amount of up to
$326,400,000 (or such lesser amount actually incurred thereunder on the First
Amendment Effective Date) which, if incurred, will be incurred pursuant to the
2018 Senior Unsecured Bridge Credit Agreement and the proceeds of which will be
used to finance the purchase price of the ModSpace Acquisition, to effect the
Debt Repayment and to pay the ModSpace Transaction Costs.
2018 Senior Unsecured Notes: the up to $326,400,000 (or such lesser amount
actually issued on the First Amendment Effective Date (or earlier pursuant to
escrow arrangements to be agreed among the parties to the 2018 Senior Unsecured
Notes Indenture)) in aggregate principal amount of senior unsecured notes due
2026 of the Administrative Borrower which, if issued, will be issued pursuant to
the 2018 Senior Unsecured Notes Indenture and the proceeds of which will be used
to finance the purchase price of the ModSpace Acquisition, to effect the Debt
Repayment and to pay the ModSpace Transaction Costs.
2018 Senior Unsecured Notes Documents: the 2018 Senior Unsecured Notes Indenture
and the 2018 Senior Unsecured Notes.
2018 Senior Unsecured Notes Guarantors: the guarantors from time to time party
to the 2018 Senior Unsecured Notes Indenture or any other 2018 Senior Secured
Notes Document.
2018 Senior Unsecured Notes Indenture: the Indenture which, if executed and
delivered, will be dated as of the First Amendment Effective Date (or earlier
pursuant





--------------------------------------------------------------------------------





to escrow arrangements to be agreed among the parties thereto) among the
Administrative Borrower, the 2018 Senior Unsecured Notes Trustee and the 2018
Senior Unsecured Notes Guarantors.
2018 Senior Unsecured Notes Trustee: the trustee named under the 2018 Senior
Unsecured Notes Indenture and its successors and assigns.
Beneficial Ownership Certification: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
Beneficial Ownership Regulation: 31 C.F.R. § 1010.230.
Debt Repayment: the repayment or other satisfaction and discharge of all
indebtedness and other amounts owed under ModSpace’s Fourth Amended and Restated
Loan and Security Agreement dated as of March 2, 2017 and the termination of any
related liens and guarantees.
First Amendment Agreement: the First Amendment to this Agreement dated as of
July 9, 2018 among the Borrowers, Holdings, the other Loan Parties party
thereto, the Lenders party thereto and Bank of America, N.A., as administrative
agent and collateral agent.
First Amendment Effective Date: the First Amendment Effective Date (as defined
in the First Amendment Agreement).
Interest Coverage Ratio: for any Test Period, and subject to Section 1.7, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) to the extent paid
in cash during such Test Period, Consolidated Interest Expense for such Test
Period.
ModSpace: Modular Space Holdings, Inc., a Delaware corporation.
ModSpace Acquisition: the acquisition of ModSpace by the Administrative Borrower
pursuant to the ModSpace Acquisition Agreement, as a result of which Mason
Merger Sub, Inc., a Delaware corporation, will merge with and into ModSpace,
with ModSpace being the surviving corporation of the merger and, upon
consummation of the merger, a wholly-owned subsidiary of the Administrative
Borrower.
ModSpace Acquisition Agreement: that certain Agreement and Plan of Merger dated
as of June 21, 2018 (together with the exhibits, annexes, schedules and other
disclosure letters thereto) by and among ModSpace, the Parent, Mason Merger Sub,
Inc., and Nanoma LLC, solely in its capacity as the representative of the
Holders (as defined therein).
ModSpace Transaction Costs: as defined in the definition of ModSpace
Transactions.
ModSpace Transactions: collectively, (i) the ModSpace Acquisition, (ii) the Debt
Repayment, (iii) the execution, delivery and performance of the First Amendment
Agreement, (iv) the execution, delivery and performance of the 2018 Senior
Secured Note Documents, the issuance of the 2018 Senior Secured Notes thereunder
and the use of the proceeds thereof, (v) the execution, delivery and performance
of the 2018 Senior Secured Bridge Documents, the issuance of the 2018 Senior
Secured Bridge





--------------------------------------------------------------------------------





Facility thereunder and the use of the proceeds thereof, (vi) the execution,
delivery and performance of the 2018 Senior Unsecured Note Documents, the
issuance of the 2018 Senior Unsecured Notes thereunder and the use of the
proceeds thereof, (vii) the execution, delivery and performance of the 2018
Senior Unsecured Bridge Documents, the issuance of the 2018 Senior Unsecured
Bridge Facility thereunder and the use of the proceeds thereof, (viii) the
issuance of any Equity Interests (including securities convertible into Equity
Interests) of Parent in connection with the foregoing and the use of proceeds
thereof, (ix) the establishment of any Canadian Revolver Commitment Increase and
any U.S. Revolver Commitment Increase in connection with the foregoing and the
use of the proceeds thereof and (x) the payment of fees and expense incurred in
connection with the foregoing (“ModSpace Transaction Costs”).
(b)The definition of “Borrowing Base Test Event” appearing in Section 1.1 of the
Existing ABL Credit Agreement is hereby amended by replacing each reference to
the amount “$50,000,000” therein with the amount “$135,000,000”.


(c)Clauses (h) through (n) of the definition of “Canadian LC Conditions”
appearing in Section 1.1 of the Existing ABL Credit Agreement are hereby amended
and restated as follows:


“(h) Bank of America (Canada) and its Affiliates and branches shall not be
required to issue any Canadian Letter of Credit if, after giving effect thereto,
the aggregate amount of issued and outstanding Canadian Letters of Credit issued
by Bank of America (Canada) and its Affiliates and branches would exceed the
amount set forth opposite Bank of America (Canada)’s name on Schedule II to the
First Amendment Agreement, unless otherwise agreed by Bank of America (Canada)
in its sole discretion; (i) Deutsche Bank AG, Canada Branch and its Affiliates
and branches shall not be required to issue any Canadian Letter of Credit if,
after giving effect thereto, the aggregate amount of issued and outstanding
Canadian Letters of Credit issued by Deutsche Bank AG, Canada Branch and its
Affiliates and branches would exceed the amount set forth opposite Deutsche Bank
AG, Canada Branch’s name on Schedule II to the First Amendment Agreement, unless
otherwise agreed by Deutsche Bank AG, Canada Branch in its sole discretion; (j)
Morgan Stanley Bank, N.A. and its Affiliates and branches shall not be required
to issue any Canadian Letter of Credit if, after giving effect thereto, the
aggregate amount of issued and outstanding Canadian Letters of Credit issued by
Morgan Stanley Bank, N.A. and its Affiliates and branches would exceed the
amount set forth opposite Morgan Stanley Bank, N.A.’s name on Schedule II to the
First Amendment Agreement, unless otherwise agreed by Morgan Stanley Bank, N.A.
in its sole discretion; (k) Credit Suisse AG, Cayman Islands Branch and its
Affiliates and branches shall not be required to issue any Canadian Letter of
Credit if, after giving effect thereto, the aggregate amount of issued and
outstanding Canadian Letters of Credit issued by Credit Suisse AG, Cayman
Islands Branch and its Affiliates and branches would exceed the amount set forth
opposite Credit Suisse AG, Cayman Islands Branch’s name on Schedule II to the
First Amendment Agreement, unless otherwise agreed by Credit Suisse AG, Cayman
Islands Branch in its sole discretion; (l) ING Capital LLC and its Affiliates
and branches shall not be required to issue any Canadian Letter of Credit if,
after giving effect thereto, the aggregate amount of issued and outstanding
Canadian Letters of Credit issued by ING Capital LLC and its Affiliates and
branches would exceed the amount set forth opposite ING Capital LLC’s name on
Schedule II to the First Amendment Agreement, unless otherwise agreed by ING
Capital LLC in its sole discretion; (m) Barclays Bank PLC and its Affiliates and
branches shall not be required to issue any Canadian Letter of Credit if, after
giving effect thereto, the aggregate amount of issued and outstanding Canadian
Letters of Credit issued by Barclays Bank PLC and its Affiliates and branches
would exceed the amount set forth opposite Barclays Bank PLC’s name on Schedule
II to the First Amendment





--------------------------------------------------------------------------------





Agreement, unless otherwise agreed by Barclays Bank PLC in its sole discretion;
(n) no Canadian Fronting Bank other than Bank of America (Canada) shall be
required to issue any Canadian Letters of Credit that are time (usance) or
documentary letters of credit and (o) the aggregate amount of issued and
outstanding Canadian Letters of Credit that are time (usance) or documentary
letters of credit shall not exceed the amount specified in clause (h) above.”.
(d)The definition of “Canadian Letter of Credit Sublimit” appearing in Section
1.1 of the Existing ABL Credit Agreement is hereby amended by replacing the
reference to the amount “$30,000,000” therein with the amount “$60,000,000”.


(e)The definition of “Canadian Swingline Commitment” appearing in Section 1.1 of
the Existing ABL Credit Agreement is hereby amended by replacing the amount
“$25,000,000” therein with the amount “$50,000,000”.


(f)The definition of “Cash Dominion Event” appearing in Section 1.1 of the
Existing ABL Credit Agreement is hereby amended by replacing each reference to
the amount “$50,000,000” therein with the amount “$135,000,000”.


(g)Clause (d) of the definition of “Change of Control” appearing in Section 1.1
of the Existing ABL Credit Agreement is hereby amended and restated as follows:
“(d) a “change of control”, “change in control” or similar term as defined in
any of the Senior Secured Notes Indenture, the 2018 Senior Secured Notes
Indenture, the 2018 Senior Secured Bridge Credit Agreement, the 2018 Senior
Unsecured Notes Indenture, the 2018 Senior Unsecured Bridge Credit Agreement or
any other document, instrument or agreement evidencing or governing Indebtedness
of a Loan Party or any Restricted Subsidiary in a principal amount in excess of
$40,000,000”.
(h)Clause (h) of the definition of “Consolidated EBITDA” appearing in Section
1.1 of the Existing ABL Credit Agreement is hereby amended and restated as
follows:
“(h)    the amount of net cost savings, operating expense reductions, charges
attributable to the undertaking and/or implementation of cost savings
initiatives and improvements, business optimization and other restructuring and
integration charges, and other synergies set forth in the model delivered to the
Agent on June 5, 2018 (without duplication of any amounts added back pursuant to
Section 1.7(b), clause (e) above, clause (i) below or clause (p) below)
projected by WS International in good faith to result from actions taken or
expected to be taken within twenty-four (24) months following the First
Amendment Effective Date (calculated on a pro forma basis as though such net
cost savings, operating expense reductions, charges and other synergies had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions (including, without limitation,
business optimization costs, charges and expenses, costs and expenses incurred
in connection with new product design, development and introductions, costs and
expenses incurred in connection with intellectual property development and new
systems design, and costs and expenses incurred in connection with the
implementation, replacement, development or upgrade of operational, reporting
and information technology systems and technology initiatives); provided that
(x) such net cost savings, operating expense reductions, charges or other
synergies are reasonably identifiable (in the good faith determination of the
Administrative Borrower) and quantifiable and reflected in each Compliance
Certificate delivered to Agent for any Test Period in which such net cost
savings, operating expense reductions, charges or other synergies are reflected
in Consolidated EBITDA, and (y) no net cost savings, operating expense
reductions, charges or other synergies shall be added pursuant to this clause
(h) to the extent duplicative of any expenses or charges relating to such net
cost savings and operating improvements or synergies that are included pursuant
to Section





--------------------------------------------------------------------------------





1.7(b) or added back to Consolidated EBITDA pursuant to clause (e) above, clause
(i) below or clause (p) below; plus”.
(i)Clause (i) of the definition of “Consolidated EBITDA” appearing in Section
1.1 of the Existing ABL Credit Agreement is hereby amended by replacing the
words “the Transactions” therein and replacing them with “the Transactions but
excluding, to the extent applicable, from the ModSpace Transactions”.


(j)The definition of “Excluded Deposit Accounts” appearing in Section 1.1 of the
Existing ABL Credit Agreement is hereby amended by replacing the reference to
the amount “$1,000,000” in clause (v) thereof with the amount “$2,500,000”.


(k)The final proviso in the definition of “Excluded Subsidiary” appearing in
Section 1.1 of the Existing ABL Credit Agreement is hereby amended and restated
as follows:
“provided, that no Subsidiary shall be an Excluded Subsidiary to the extent it
is required to be or becomes a guarantor of (x) the Senior Secured Notes, the
2018 Senior Secured Notes, the 2018 Senior Secured Bridge Facility, the 2018
Senior Unsecured Notes or the 2018 Senior Unsecured Bridge Facility or (y) any
other Indebtedness for borrowed money of a Loan Party in a principal amount in
excess of $40,000,000 (provided, however, that if the borrower with respect to
Indebtedness for borrowed money described in this clause (y) is a Canadian Loan
Party, then notwithstanding the foregoing proviso, such Subsidiary shall
constitute an Excluded Subsidiary hereunder to the extent it would otherwise be
excluded pursuant to clauses (d) and (i) of this definition)”.
(l)The definition of “Financial Covenant Test Event” appearing in Section 1.1 of
the Existing ABL Credit Agreement is hereby amended by replacing each reference
to the amount “$50,000,000” therein with the amount “$135,000,000”.


(m)The definition of “Loan Documents” appearing in Section 1.1 of the Existing
ABL Credit Agreement is hereby amended by adding the text “the First Amendment
Agreement,” immediately following the text “this Agreement,” therein.


(n)The definition of “Material Real Estate” appearing in Section 1.1 of the
Existing ABL Credit Agreement is hereby amended by replacing the reference to
the amount “$15,000,000” therein with the amount “$25,000,000”.


(o)The definition of “Maximum Canadian Facility Amount” appearing in Section 1.1
of the Existing ABL Credit Agreement is hereby amended by replacing the
reference to the amount “$70,000,000” therein with the amount “$150,000,000”.


(p)The definition of “Maximum Revolver Facility Amount” appearing in Section 1.1
of the Existing ABL Credit Agreement is hereby amended by replacing the
reference to the amount “$600,000,000” therein with the amount “$1,350,000,000”.


(q)The definition of “Maximum U.S. Facility Amount” appearing in Section 1.1 of
the Existing ABL Credit Agreement is hereby amended by replacing the reference
to the amount “$530,000,000” therein with the amount “$1,200,000,000”.


(r)The definition of “Payment Condition” appearing in Section 1.1 of the
Existing ABL Credit Agreement is hereby amended and restated in its entirety as
follows:







--------------------------------------------------------------------------------





“Payment Condition:
(x) immediately after giving effect to the Specified Transaction at issue,
either:
(I)    (a) as of the date such Specified Transaction is effected and for each
day during the prior 30 day period (based on daily Excess Availability for such
30 day period), pro forma Excess Availability after giving effect to such
Specified Transaction shall be greater than the greater of (i) 15% of the Line
Cap and (ii) $150,000,000 and (b) the Borrowers shall be in compliance with each
of the financial covenants contained in Section 10.3 (assuming, for the purposes
of this determination, that a Financial Covenant Test Event has occurred)
determined as of the most recent Test Period for which financial statements have
been delivered pursuant to clause (a) or (b)(i) of Section 10.1.1 (on a trailing
four quarter basis after giving pro forma effect to such Specified Transaction
and each other Specified Transaction requiring pro forma effect under Section
1.7 that has occurred since the beginning of such four quarter period through
the date of such Specified Transaction for which pro forma effect shall be given
pursuant to Section 1.7); or
(II)    as of the date such Specified Transaction is effected and for each day
during the prior 30 day period (based on daily Excess Availability for such 30
day period), pro forma Excess Availability after giving effect to such Specified
Transaction shall be greater than the greater of (i) 20% of the Line Cap and
(ii) $200,000,000;
(y)    no Default or Event of Default has occurred and is continuing before or
after giving effect to such Specified Transaction; and
(z)    with respect to each Specified Transaction in an amount in excess of
$100,000,000, receipt by the Agent of a certificate, signed by a Senior Officer,
certifying as to the matters set forth in clauses (x) and (y) above and setting
forth in reasonable detail any pro forma adjustments used in making such
calculations that were not previously reflected in prior Compliance Certificates
delivered thereunder, together with all relevant financial information in
support of such calculations.”
(s)The definition of “Permitted Lien” appearing in Section 1.1 of the Existing
ABL Credit Agreement is hereby amended by:


(i)replacing the reference to the amount “$5,000,000” therein with the amount
“$10,000,000” and replacing the reference to the amount “$2,500,000” therein
with the amount “$5,000,000”, in each case, in clause (f) thereof; and


(ii)replacing the text “the greater of (x) $75,000,000 and (y) 5.6% of
Consolidated Total Assets,” contained in clause (t) thereof with “the greater of
(x) $150,000,000 and (y) 6.0% of Consolidated Total Assets,” in lieu thereof.


(t)The proviso at the end of the definition of “Qualified Receivables
Transaction” appearing in Section 1.1 of the Existing ABL Credit Agreement is
hereby amended and restated as follows:


“provided such Qualified Receivables Transaction is permitted under the Senior
Secured Notes Indenture, the 2018 Senior Secured Notes Indenture, the 2018
Senior Secured Bridge Credit





--------------------------------------------------------------------------------





Agreement, the 2018 Senior Unsecured Notes Indenture and the 2018 Senior
Unsecured Bridge Credit Agreement”.
(u)Clause (f) of the definition of “Refinancing Indebtedness” appearing in
Section 1.1 of the Existing ABL Credit Agreement is hereby amended and restated
as follows:


“(f) to the extent such Refinancing Indebtedness refunds, refinances, renews,
extends or defeases the Senior Secured Notes, the 2018 Senior Secured Notes, the
2018 Senior Secured Bridge Facility, the 2018 Senior Unsecured Notes or the 2018
Senior Unsecured Bridge Facility, the terms of such Refinancing Indebtedness
(other than pricing) are no less favorable in any material respect, when taken
as a whole, to the Loan Parties or the Lenders than the debt being refinanced,
as certified in writing by a Senior Officer of the Administrative Borrower,
which certificate shall be conclusive and binding on the Credit Parties with
respect to such matter.”.
(v)The definition of the “Solvent” appearing in Section 1.1 of the Existing ABL
Credit Agreement is hereby amended by replacing the word “Transactions” therein
with “ModSpace Transactions”.


(w)The definition of “Specified Defaults” appearing in Section 1.1 of the
Existing ABL Credit Agreement is hereby amended by replacing the parenthetical
“(other than Excluded Deposit Accounts)” contained in clause (iii) thereof with
the following text in lieu thereof: “(other than Excluded Deposit Accounts and
Deposit Accounts of a New Loan Party to the extent such Deposit Accounts are not
yet required to be subject to a Deposit Account Control Agreement pursuant to
Section 10.1.12(e)(iii))”.


(x)The definition of “Test Period” appearing in Section 1.1 of the Existing ABL
Credit Agreement is hereby amended by adding the text “the Interest Coverage
Ratio,” immediately prior to the words “the Consolidated Fixed Charge Coverage
Ratio” therein.


(y)Clause (ii) of the definition of “Total Secured Debt” appearing in Section
1.1 of the Existing ABL Credit Agreement is hereby amended and restated as
follows:


“(ii) the Senior Secured Notes, the 2018 Senior Secured Notes and the 2018
Senior Secured Bridge Facility and”.
(z)Clause (i) of the final proviso in the definition of “Unrestricted
Subsidiary” appearing in Section 1.1 of the Existing ABL Credit Agreement is
hereby amended and restated as follows:


“provided, however, that (i) such Subsidiary shall constitute an “Unrestricted
Subsidiary” (under and as defined in the Senior Secured Notes Indenture as in
effect on the Closing Date), an “Unrestricted Subsidiary” (under and as defined
in the 2018 Senior Secured Notes Indenture as in effect on the First Amendment
Effective Date), an “Unrestricted Subsidiary” (under and as defined in the 2018
Senior Secured Bridge Credit Agreement as in effect on the First Amendment
Effective Date), an “Unrestricted Subsidiary” (under and as defined in the 2018
Senior Unsecured Notes Indenture as in effect on the First Amendment Effective
Date), an “Unrestricted Subsidiary” (under and as defined in the 2018 Senior
Unsecured Bridge Credit Agreement as in effect on the First Amendment Effective
Date) and an “unrestricted subsidiary” (or similar term) under any other
document, instrument or





--------------------------------------------------------------------------------





agreement evidencing or governing Indebtedness of a Loan Party in a principal
amount in excess of $40,000,000 at the time of any determination made hereunder
and”.
(aa)Clauses (h) through (o) of the definition of “U.S. LC Conditions” appearing
in Section 1.1 of the Existing ABL Credit Agreement are hereby amended and
restated as follows:


“(h) Bank of America and its Affiliates and branches shall not be required to
issue any U.S. Letter of Credit if, after giving effect thereto, the aggregate
amount of issued and outstanding U.S. Letters of Credit issued by Bank of
America and its Affiliates and branches would exceed the amount set forth
opposite Bank of America’s name on Schedule III to the First Amendment
Agreement, unless otherwise agreed by Bank of America in its sole discretion;
(i) Deutsche Bank AG New York Branch and its Affiliates and branches shall not
be required to issue any U.S. Letter of Credit if, after giving effect thereto,
the aggregate amount of issued and outstanding U.S. Letters of Credit issued by
Deutsche Bank AG New York Branch and its Affiliates and branches would exceed
the amount set forth opposite Deutsche Bank AG New York Branch’s name on
Schedule III to the First Amendment Agreement, unless otherwise agreed by
Deutsche Bank AG New York Branch in its sole discretion; (j) Morgan Stanley
Bank, N.A. and its Affiliates and branches shall not be required to issue any
U.S. Letter of Credit if, after giving effect thereto, the aggregate amount of
issued and outstanding U.S. Letters of Credit issued by Morgan Stanley Bank,
N.A. and its Affiliates and branches would exceed the amount set forth opposite
Morgan Stanley Bank, N.A.’s name on Schedule III to the First Amendment
Agreement, unless otherwise agreed by Morgan Stanley Bank, N.A. in its sole
discretion; (k) Goldman Sachs Lending Partners LLC and its Affiliates and
branches shall not be required to issue any U.S. Letter of Credit if, after
giving effect thereto, the aggregate amount of issued and outstanding U.S.
Letters of Credit issued by Goldman Sachs Lending Partners LLC and its
Affiliates and branches would exceed the amount set forth opposite Goldman Sachs
Lending Partners LLC’s name on Schedule III to the First Amendment Agreement,
unless otherwise agreed by Goldman Sachs Lending Partners LLC in its sole
discretion; (l) Credit Suisse AG, Cayman Islands Branch and its Affiliates and
branches shall not be required to issue any U.S. Letter of Credit if, after
giving effect thereto, the aggregate amount of issued and outstanding U.S.
Letters of Credit issued by Credit Suisse AG, Cayman Islands Branch and its
Affiliates and branches would exceed the amount set forth opposite Credit Suisse
AG, Cayman Islands Branch’s name on Schedule III to the First Amendment
Agreement, unless otherwise agreed by Credit Suisse AG, Cayman Islands Branch in
its sole discretion; (m) ING Capital LLC and its Affiliates and branches shall
not be required to issue any U.S. Letter of Credit if, after giving effect
thereto, the aggregate amount of issued and outstanding U.S. Letters of Credit
issued by ING Capital LLC and its Affiliates and branches would exceed the
amount set forth opposite ING Capital’s name on Schedule III to the First
Amendment Agreement, unless otherwise agreed by ING Capital LLC in its sole
discretion; (n) Barclays Bank PLC and its Affiliates and branches shall not be
required to issue any U.S. Letter of Credit if, after giving effect thereto, the
aggregate amount of issued and outstanding U.S. Letters of Credit issued by
Barclays Bank PLC and its Affiliates and branches would exceed the amount set
forth opposite Barclays Bank PLC’s name on Schedule III to the First Amendment
Agreement, unless otherwise agreed by Barclays Bank PLC in its sole discretion;
(o) no U.S. Fronting Bank other than Bank of America shall be required to issue
any U.S. Letters of Credit that are time (usance) or documentary letters of
credit and (p) the aggregate amount of issued and outstanding U.S. Letters of
Credit that are time (usance) or documentary letters of credit shall not exceed
the amount specified in clause (h) above”
(bb) The definition of “U.S. Letter of Credit Sublimit” appearing in Section 1.1
of the Existing ABL Credit Agreement is hereby amended by replacing the amount
“$60,000,000” therein with the amount “$75,000,000”.







--------------------------------------------------------------------------------





(cc) The definition of “U.S. Swingline Commitment” appearing in Section 1.1 of
the Existing ABL Credit Agreement shall be hereby amended by replacing the
amount “$50,000,000” therein with the amount “$75,000,000”.


(dd) Section 1.7(a) of the Existing ABL Credit Agreement is hereby amended by
adding the text “the Interest Coverage Ratio,” immediately prior to each
reference to “the Total Net Leverage Ratio” therein.


(ee) Section 1.8(a) of the Existing ABL Credit Agreement is hereby amended by
adding the text “the Interest Coverage Ratio,” immediately prior to the
reference to “the Total Net Leverage Ratio” therein.


(ff) Clause (x) of the proviso set forth in Section 1.9 of the Existing ABL
Credit Agreement is hereby amended and restated as follows:


“(x) all Indebtedness outstanding arising under the Senior Secured Notes and any
Refinancing Indebtedness with respect thereto will at all times be deemed to be
outstanding in reliance on Section 10.2.1(b)(i)(B), all Indebtedness outstanding
arising under the 2018 Senior Secured Notes, the 2018 Senior Secured Bridge
Facility and any Refinancing Indebtedness with respect thereto will at all times
be deemed to be outstanding in reliance on Section 10.2.1(b)(i)(C) and all
Indebtedness outstanding arising under the 2018 Senior Unsecured Notes, the 2018
Senior Unsecured Bridge Facility and any Refinancing Indebtedness with respect
thereto will at all times be deemed to be outstanding in reliance on Section
10.2.1(b)(i)(D)”.
(gg) The final sentence of Section 1.9 of the Existing ABL Credit Agreement is
hereby amended by adding the text “the Interest Coverage Ratio,” immediately
prior to each reference to “the Consolidated Fixed Charge Coverage Ratio”
therein.


(hh) The final sentence of Section 2.1.11(e) of the Existing ABL Credit
Agreement is hereby amended and restated as follows:


“Notwithstanding the foregoing, in no event shall (i) the Dollar Equivalent of
the sum of the aggregate principal amount of all Revolver Commitment Increases
made under this Section 2.1.11 after the First Amendment Effective Date exceed
(A) $1,800,000,000 minus the aggregate principal amount of all Revolver
Commitments (whether drawn or not) (including any Revolver Commitments
established on the First Amendment Effective Date pursuant to Revolver
Commitment Increases) in effect as of the First Amendment Effective, plus (B)
the amount of all voluntary permanent reductions of the Revolver Commitments
hereunder after the First Amendment Effective Date or (ii) the Dollar Equivalent
of the sum of the aggregate principal amount of all Canadian Revolver Commitment
Increases made under this Section 2.1.11 after the First Amendment Effective
Date exceed $275,000,000 minus the aggregate principal amount of all Canadian
Revolver Commitments (whether drawn or not) (including any Canadian Revolver
Commitments established on the First Amendment Effective Date pursuant to
Canadian Revolver Commitment Increases) in effect as of the First Amendment
Effective Date.”
(ii)    Section 9.1.8 of the Existing ABL Credit Agreement is hereby amended by
adding a new clause (c) thereto in appropriate alphabetical order as follows:





--------------------------------------------------------------------------------





“(c)    As of the First Amendment Effective Date, the information included in
the Beneficial Ownership Certification with respect to such Loan Party, if
applicable, is true and correct in all respects.”.
(jj)    Section 9.1.16 of the Existing Credit Agreement is hereby amended by
replacing the words “Closing Date” therein with the words “First Amendment
Effective Date” and replacing the word “Transactions” therein with the words
“ModSpace Transactions”.


(kk)    Section 10.1.1(b) of the Existing ABL Credit Agreement is hereby amended
by replacing each reference to the amount “$75,000,000” therein with the amount
“$200,000,000”.


(ll)    Section 10.1.1(d) of the Existing ABL Credit Agreement is hereby amended
by adding the words “the Interest Coverage Ratio,” immediately prior to the
reference to “the Consolidated Fixed Charge Coverage Ratio” therein.


(mm)    Section 10.1.2 of the Existing ABL Credit Agreement is hereby amended by
replacing the reference to the amount “$50,000,000” therein with the amount
“$135,000,000”.


(nn)     Section 10.1.12(e) of the Existing ABL Credit Agreement is hereby
amended by (i) replacing the word “and” appearing immediately prior to the
reference to “(ii)” therein with a comma and (ii) adding the text “and (iii) to
execute and deliver Deposit Account Control Agreements over all Deposit Accounts
(other than Excluded Deposit Accounts) of such New Loan Party within 30 days
after becoming a Borrower or Guarantor hereunder (or such longer period as may
be agreed by the Agent in its discretion)” immediately following the words
“reasonably satisfactory to Agent” therein.


(oo)     Section 10.1.14 of the Existing ABL Credit Agreement is hereby amended
by replacing the reference to the amount “$75,000,000” therein with the amount
“$200,000,000”.


(pp)    Clause (ii) of the final sentence of Section 10.1.20 of the Existing ABL
Credit Agreement is hereby amended and restated as follows:


“(ii) the guaranty by the Unit Subsidiary under the Senior Secured Notes
Indenture, the 2018 Senior Secured Notes Indenture, the 2018 Senior Secured
Bridge Credit Agreement, the 2018 Senior Unsecured Notes Indenture, the 2018
Senior Unsecured Bridge Credit Agreement and the Indebtedness permitted under
Sections 10.2.1(a), 10.2.1(b)(iv) and 10.2.1(b)(xii), in each instance, to the
extent permitted under Sections 10.2.1(b)(i)(B), 10.2.1(b)(i)(C),
10.2.1(b)(i)(D), 10.2.1(a), 10.2.1(b)(iv) and 10.2.1(b)(xii), respectively,
and”.
(qq)    Section 10.2.1(a) of the Existing ABL Credit Agreement is hereby amended
and restated as follows:


“(a)    The Loan Parties will not, and not permit their Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable with respect to, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”), any Indebtedness and
the Loan Parties and their Restricted Subsidiaries will not issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the Loan Parties
and their Restricted Subsidiaries may incur Indebtedness and issue shares of
Disqualified Stock or Preferred Stock if either (i) the Total Net Leverage Ratio





--------------------------------------------------------------------------------





on a consolidated basis for the most recently ended Test Period for which
financial statements have been or are required to be delivered pursuant to
clause (a) or (b)(i) of Section 10.1.1 on or immediately preceding the date on
which such additional Indebtedness is incurred or such Disqualified Stock or
Preferred Stock is issued would have been (x) no greater than 5.50 to 1.00 or
(y) if such Indebtedness or Disqualified Stock or Preferred Stock is incurred or
issued to finance a Permitted Acquisition or similar Investment, no greater than
the Total Net Leverage Ratio immediately prior to such incurrence or issuance or
(ii) the Interest Coverage Ratio on a consolidated basis for the most recently
ended Test Period for which financial statements have been or are required to be
delivered pursuant to clause (a) or (b)(i) of Section 10.1.1 on or immediately
preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock or Preferred Stock is issued is not less than (x) 2.0 to 1.0
or (y) if such Indebtedness or Disqualified Stock or Preferred Stock is incurred
or issued to finance a Permitted Acquisition or similar Investment, the Interest
Coverage Ratio immediately prior to such incurrence or issuance, in each case,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom, but without otherwise netting the cash proceeds of any such
Indebtedness from the calculation of Consolidated Total Debt, it being
understood and agreed the foregoing Total Net Leverage Ratio or Interest
Coverage Ratio test, as applicable, shall be required to be satisfied for the
relevant Test Period described above on the date of each borrowing or other
extension of credit under the applicable Indebtedness and on the date of each
issuance of the applicable Disqualified Stock or Preferred Stock), as if the
additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom, had occurred at the beginning of such Test Period, so long
as such Indebtedness has a final maturity date no earlier than, and no scheduled
amortization payments (other than customary nominal amortization payments) prior
to, the date that is ninety-one (91) days following the Revolver Facility
Termination Date; provided, further, that (i) Canadian Domiciled Loan Parties
and Restricted Subsidiaries that are not Loan Parties may not incur Indebtedness
or issue shares of Disqualified Stock or Preferred Stock pursuant to this
Section 10.2.1(a) in an aggregate amount at any time outstanding which, when
combined with the principal amount then outstanding of all other Indebtedness
incurred pursuant to Section 10.2.1(b)(xxii), is in excess of the greater of (x)
$200,000,000 and (y) 8.0% of Consolidated Total Assets as of the last day of the
most recently ended Test Period, (ii) that such Indebtedness incurred pursuant
to this Section 10.2.1(a) shall not be (A) secured Indebtedness unless (x) the
Secured Net Leverage Ratio on a consolidated basis for the most recently ended
Test Period for which financial statements have been or are required to be
delivered pursuant to clause (a) or (b)(i) of Section 10.1.1 on or immediately
preceding the date on which such additional Indebtedness is incurred would have
been no greater than (1) 4.50 to 1.00 or (2) if such Indebtedness or
Disqualified Stock or Preferred Stock is incurred or issued to finance a
Permitted Acquisition or similar Investment, no greater than the Secured Net
Leverage Ratio immediately prior to such incurrence or issuance, in each case,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom, but without otherwise netting the cash proceeds of any such
Indebtedness from the calculation of Consolidated Total Debt, it being
understood and agreed the foregoing Secured Net Leverage Ratio test shall be
required to be satisfied for the relevant Test Period described above on the
date of each borrowing or other extension of credit under the applicable
Indebtedness and on the date of each issuance of the applicable Disqualified
Stock or Preferred Stock), as if the additional Indebtedness had been incurred
and the application of proceeds therefrom had occurred at the beginning of such
Test Period and (y) the Liens on the assets of any Loan Party securing such
Indebtedness shall apply only to Collateral and shall be subordinated to the
Liens securing the Secured Obligations





--------------------------------------------------------------------------------





pursuant to the terms of the Intercreditor Agreement (and the holders of such
Indebtedness (or their duly appointed agent or other representative) shall have
become party to the Intercreditor Agreement) or (B) guaranteed by any Person
that is not a Loan Party and (iii) the Unit Subsidiary may not incur
Indebtedness under this Section 10.2.1(a) other than Guarantee Obligations that
are subordinated to the Secured Obligations in a manner at least as favorable to
the Credit Parties as the subordination terms applicable to the Unit
Subsidiary’s guaranty of the Senior Secured Notes on the Closing Date.”
(rr)    Section 10.2.1(b)(i) of the Existing ABL Credit Agreement is hereby
amended and restated as follows:


“(i)    (A) Indebtedness arising under the Loan Documents, (B)(x) Indebtedness
arising under the Senior Secured Notes and (y) any Refinancing Indebtedness with
respect thereto; provided that the incurrence of any such Refinancing
Indebtedness shall not be deemed to have refreshed capacity under the foregoing
clause (i)(B)(x), so long as, in each case with respect to this clause (B), the
guarantee of the Unit Subsidiary thereof is subordinated on the terms as
provided in the Senior Secured Notes Indenture as in effect on the Closing Date,
(C)(x) Indebtedness arising under the 2018 Senior Secured Bridge Facility and/or
the 2018 Senior Secured Notes in an aggregate principal amount with respect to
this clause (C)(x) at any time outstanding not to exceed $300,000,000 (or such
lesser amount actually incurred on the First Amendment Effective Date) and (y)
any Refinancing Indebtedness with respect thereto; provided that the incurrence
of any such Refinancing Indebtedness shall not be deemed to have refreshed
capacity under the foregoing clause (i)(C)(x), so long as, in each case with
respect to this clause (C), the guarantee of the Unit Subsidiary thereof is
subordinated on the terms substantially similar to those provided in the 2018
Senior Secured Bridge Credit Agreement or the 2018 Senior Secured Notes
Indenture, as applicable, as in effect on the First Amendment Effective Date and
(D)(x) Indebtedness arising under the 2018 Senior Unsecured Bridge Facility
and/or the 2018 Senior Unsecured Notes in an aggregate principal amount with
respect to this clause (D)(x) at any time outstanding not to exceed $326,400,000
(or such lesser amount actually incurred on the First Amendment Effective Date)
and (y) any Refinancing Indebtedness with respect thereto; provided that the
incurrence of any such Refinancing Indebtedness shall not be deemed to have
refreshed capacity under the foregoing clause (i)(D)(x), so long as, in each
case with respect to this clause (D), the guarantee of the Unit Subsidiary
thereof is subordinated on the terms substantially similar to those provided in
the 2018 Senior Unsecured Bridge Credit Agreement and/or the 2018 Senior
Unsecured Notes Indenture as in effect on the First Amendment Effective Date;”.
(ss)    Section 10.2.1(b)(iii) of the Existing ABL Credit Agreement is hereby
amended by replacing the text “the greater of (x) $20,000,000 and (y) 1.5% of
Consolidated Total Assets” contained in the second proviso to such clause (iii)
with the following text in lieu thereof: “the greater of (x) “$40,000,000” and
(y) 1.6% of Consolidated Total Assets”.


(tt) Section 10.2.1(b)(iv) of the Existing ABL Credit Agreement is hereby
amended by replacing the text “the greater of (x) $20,000,000 and (y) 1.5% of
Consolidated Total Assets” contained in the proviso to such clause (iv) with the
following text in lieu thereof: “the greater of (x) “$40,000,000” and (y) 1.6%
of Consolidated Total Assets”.


(uu)    Section 10.2.1(b)(vi) of the Existing ABL Credit Agreement is hereby
amended by replacing the text “the greater of (x) $85,000,000 and (y) 6.4% of
Consolidated Total Assets” contained in the first proviso to such clause (vi)
with the following text in lieu thereof: “the greater of (x) “$170,000,000” and
(y) 6.8% of Consolidated Total Assets”.







--------------------------------------------------------------------------------





(vv)    Section 10.2.1(b)(vii) of the Existing ABL Credit Agreement is hereby
amended and restated as follows:


“(A) Indebtedness (including any unused commitment) outstanding on the Closing
Date listed on Schedule 10.2.1, (B) Capital Leases and Capitalized Lease
Obligations outstanding on the First Amendment Effective Date and listed on
Schedule I to the First Amendment Agreement and (C) any Refinancing Indebtedness
with respect to the foregoing; provided that the incurrence of any such
Refinancing Indebtedness shall not be deemed to have refreshed capacity under
the foregoing clause (A) or (B), as applicable;”.
(ww)    Section 10.2.1(b)(ix) of the Existing ABL Credit Agreement is hereby
amended and restated as follows:


“(ix)    (A) Indebtedness, Disqualified Stock or Preferred Stock of a Person
that becomes a Restricted Subsidiary (or is a Restricted Subsidiary that
survives a merger or is the continuing entity following an amalgamation with
such Person) and that, if secured, is not secured by any Specified Assets, or
Indebtedness secured only by assets that are acquired by a Restricted Subsidiary
that do not constitute Specified Assets, in each case, after the Closing Date as
the result of a Permitted Acquisition, provided, that (1) such Indebtedness,
Disqualified Stock or Preferred Stock existed at the time such Person became a
Restricted Subsidiary or at the time such assets subject to such Indebtedness
were acquired and, in each case, was not created in anticipation thereof, (2)
such Indebtedness is not guaranteed in any respect by any Loan Party or any
Restricted Subsidiary (other than by any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger or is the continuing entity
following an amalgamation with such Person and any of its Subsidiaries or if
such guarantees would be permitted by Section 10.2.5), (3) to the extent
required under Section 10.1.12, such Person executes a supplement or joinder to
this Agreement, substantially in the form of Exhibit I, in order to become a
Loan Party and such other agreements, documents and actions required thereunder,
(4) to the extent such Indebtedness, Disqualified Stock or Preferred Stock is at
any time outstanding in an amount or liquidation preference in excess of
$60,000,000, either (i) the Total Net Leverage Ratio on a consolidated basis for
the most recently ended Test Period for which financial statements have been or
are required to be delivered pursuant to clause (a) or (b)(i) of Section 10.1.1
on or immediately preceding the date of the consummation of the applicable
Permitted Acquisition would be (x) no greater than 5.50 to 1.00 or (y) no
greater than the Total Net Leverage Ratio immediately prior to the consummation
of the applicable Permitted Acquisition or (ii) the Interest Coverage Ratio on a
consolidated basis for the most recently ended Test Period for which financial
statements have been or are required to be delivered pursuant to clause (a) or
(b)(i) of Section 10.1.1 on or immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Stock or Preferred
Stock is issued is not less than (x) 2.0 to 1.0 or (y) the Interest Coverage
Ratio immediately prior to the consummation of the applicable Permitted
Acquisition, in each case, determined on a pro forma basis (including the
assumption of such Indebtedness, Disqualified Stock or Preferred Stock, it being
understood and agreed that the foregoing Total Net Leverage Ratio or Interest
Coverage Ratio test, as applicable, shall be required to be satisfied for the
relevant Test Period described above on the date of each such assumption of
applicable Indebtedness, Disqualified Stock or Preferred Stock), as if the
additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, at the beginning of such
Test Period, (5) to the extent such Indebtedness, Disqualified Stock or
Preferred Stock is at any time outstanding in an amount or liquidation
preference in





--------------------------------------------------------------------------------





excess of $60,000,000, if such Indebtedness is secured, the Secured Net Leverage
Ratio on a consolidated basis for the most recently ended Test Period for which
financial statements have been or are required to be delivered pursuant to
clause (a) or (b)(i) of Section 10.1.1 on or immediately preceding the date of
the consummation of the applicable Permitted Acquisition would be no greater
than 4.50 to 1.00 or no greater than the Secured Net Leverage Ratio immediately
prior to the consummation of the applicable Permitted Acquisition, in each case,
determined on a pro forma basis (including the assumption of such Indebtedness,
it being understood and agreed that the foregoing Secured Net Leverage Ratio
test shall be required to be satisfied for the relevant Test Period described
above on the date of each such assumption of applicable Indebtedness,
Disqualified Stock or Preferred Stock), as if the additional Indebtedness had
been incurred at the beginning of such Test Period and (6) to the extent such
Indebtedness is at any time outstanding in an amount in excess of $60,000,000,
such Indebtedness has a final maturity date no earlier than, and no scheduled
amortization payments (other than customary nominal amortization payments) prior
to, the date that is ninety-one days following the Revolver Facility Termination
Date, and (B) any Refinancing Indebtedness with respect thereto; provided that
the incurrence of any such Refinancing Indebtedness shall not be deemed to have
refreshed capacity under the foregoing clause (A);”
(xx)    Section 10.2.1(b)(xi) of the Existing ABL Credit Agreement is hereby
amended by replacing the text “the greater of (x) $50,000,000 and (y) 3.8% of
Consolidated Total Assets” contained in such clause (xi) with the following text
in lieu thereof: “the greater of (x) “$100,000,000” and (y) 4.0% of Consolidated
Total Assets”.


(yy)    Section 10.2.1(b)(xii) of the Existing ABL Credit Agreement is hereby
amended by replacing the text “the greater of (x) $85,000,000 and (y) 6.4% of
Consolidated Total Assets” contained in subclause (A) of such clause (xii) with
the following text in lieu thereof: “the greater of (x) $170,000,000 and 6.8% of
Consolidated Total Assets”.


(zz)    Section 10.2.1(b)(xv) of the Existing ABL Credit Agreement is hereby
amended by replacing the reference to the amount “$50,000,000” therein with the
amount “$100,000,000”.


(aaa)    Section 10.2.1(b)(xxi) of the Existing ABL Credit Agreement is hereby
amended by replacing the amount “$5,000,000” therein with the amount
“$10,000,000”.


(bbb)    Section 10.2.1(b)(xxii) of the Existing ABL Credit Agreement is hereby
amended by replacing the text “the greater of (x) $100,000,000 and (y) 7.5% of
Consolidated Total Assets” contained in such clause (xxii) with the following in
lieu thereof: “the greater of (x) $200,000,000 and (y) 8.0% of Consolidated
Total Assets”.
 
(ccc)    Section 10.2.1(b)(xxiii) of the Existing ABL Credit Agreement is hereby
amended by replacing the text “the greater of (x) $40,000,000 and (y) 3.0% of
Consolidated Total Assets” contained in such clause (xxiii) with “the greater of
(x) $80,000,000 and (y) 3.2% of Consolidated Total Assets”.


(ddd)     The final paragraph of Section 10.2.1(b) of the Existing ABL Credit
Agreement is hereby amended by replacing the reference to the amount
“$50,000,000” therein with the amount “$75,000,000”.







--------------------------------------------------------------------------------





(eee) Section 10.2.2(a) of the Existing ABL Credit Agreement is hereby amended
and restated as follows:


“(a)    (i) Liens arising under the Credit Documents, (ii) Liens on Collateral
of the U.S. Domiciled Loan Parties arising under the Senior Secured Notes
Documents and Refinancing Indebtedness with respect thereto to the extent
permitted by Section 10.2.1(b)(i)(B) and (iii) Liens on Collateral of the U.S.
Domiciled Loan Parties arising under the 2018 Senior Secured Notes Documents
and/or the 2018 Senior Secured Bridge Documents and, in either case, Refinancing
Indebtedness with respect thereto to the extent permitted by Section
10.2.1(b)(i)(C); provided, that such Liens pursuant to the foregoing clauses
(ii) and (iii) shall be subordinated to the Liens securing the Secured
Obligations pursuant to the terms of the Intercreditor Agreement (and the
holders of such Indebtedness (or their duly appointed agent or other
representative) shall have become party to the Intercreditor Agreement); and”.
(fff)    Section 10.2.3(c) of the Existing ABL Credit Agreement is hereby
amended and restated as follows:


“(c)    in connection with the ModSpace Acquisition as contemplated by the
ModSpace Acquisition Agreement;”.
(ggg)     Section 10.2.3(f) of the Existing ABL Credit Agreement is hereby
amended by (i) replacing the text “the greater of (x) $25,000,000 and (y) 1.9%
of Consolidated Total Assets” contained in subclause (A) thereof with “the
greater of (x) $50,000,000 and (y) 2.0% of Consolidated Total Assets” and (ii)
replacing the text “the greater of (x) $50,000,000 and (y) 3.8% of Consolidated
Total Assets” contained in subclause (B) thereof with “the greater of (x)
$100,000,000 and (y) 4.0% of Consolidated Total Assets”.


(hhh)    Section 10.2.4(b)(i) of the Existing ABL Credit Agreement is hereby
amended by replacing the reference to the amount “$10,000,000” therein with the
amount “$15,000,000”.


(iii)    Section 10.2.4(b)(ii) of the Existing ABL Credit Agreement is hereby
amended by replacing the reference to the amount “$25,000,000” therein with the
amount “$35,000,000”.


(jjj)    Section 10.2.4(n) of the Existing ABL Credit Agreement is hereby
amended by replacing the reference to the amount “$35,000,000” therein with the
amount “$50,000,000”.


(kkk)    Section 10.2.5(c) of the Existing ABL Credit Agreement is hereby
amended by replacing the reference to the amount “$5,000,000” therein with the
amount “$10,000,000”.


(lll)    Section 10.2.5(g) of the Existing ABL Credit Agreement is hereby
amended by (i) replacing the text “the greater of (x) $40,000,000 and (y) 3.0%
of Consolidated Total Assets” contained in subclause (v)(A) thereof with “the
greater of (x) $80,000,000 and (y) 3.2% of Consolidated Total Assets” in lieu
thereof and (ii) replacing the text “the greater of (x) $30,000,000 and (y) 2.3%
of Consolidated Total Assets” contained in subclause (v)(B) thereof with “the
greater of (x) $60,000,000 and (y) 2.4% of Consolidated Total Assets” in lieu
thereof.


(mmm)     Section 10.2.5(h) of the Existing ABL Credit Agreement is hereby
amended by:





--------------------------------------------------------------------------------





(A)inserting the text “ (including the ModSpace Acquisition)” immediately after
the words “Permitted Acquisitions” contained in such clause (h);
  
(B)replacing the text “the greater of (x) $25,000,000 and (y) 1.9% of
Consolidated Total Assets” contained in subclause (A) thereof with “the greater
of (x) $50,000,000 and (y) 2.0% of Consolidated Total Assets” in lieu thereof;
and


(C)replacing the text “the greater of (x) $50,000,000 and (y) 3.8% of
Consolidated Total Assets” in subclause (B) thereof with “the greater of (x)
$100,000,000 and (y) 4.0% of Consolidated Total Assets” in lieu thereof.


(nnn)    Section 10.2.5(k)(ii) of the Existing ABL Credit Agreement is hereby
amended by replacing the text “the greater of (x) $25,000,000 and (y) 1.9% of
Consolidated Total Assets” contained therein with “the greater of (x)
$50,000,000 and (y) 2.0% of Consolidated Total Assets” in lieu thereof.


(ooo)    Section 10.2.5(v) of the Existing ABL Credit Agreement is hereby
amended by (x) replacing the reference to the amount “$10,000,000” therein with
the amount “$20,000,000” and (y) deleting the word “and” immediately after the
semicolon therein and Section 10.2.5(w) of the Existing ABL Credit Agreement is
hereby amended by deleting the period at the end thereof and replacing it with
“; and”.


(ppp)    Section 10.2.5 of the Existing Credit Agreement is hereby amended by
adding a new clause (x) thereto in appropriate alphabetical order as follows:


“(x)    the ModSpace Acquisition.”.
(qqq)    Section 10.2.6(b) of the Existing ABL Credit Agreement is hereby
amended by (i) replacing the reference to the amount “$5,000,000” therein with
the amount “$10,000,000” and (ii) replacing the reference to the amount
“$15,000,000” therein with the amount “$30,000,000”.


(rrr)     Section 10.2.6(c) of the Existing ABL Credit Agreement is hereby
amended by replacing the reference to the amount “$20,000,000” therein with the
amount “$40,000,000”.


(sss)    Section 10.2.7(a) of the Existing ABL Credit Agreement is hereby
amended by replacing the reference to the amount “$20,000,000” therein with the
amount “$40,000,000”.


(ttt)     Section 10.2.7(b) of the Existing ABL Credit Agreement is hereby
amended and restated as follows:


“(b)    No Loan Party will, or will permit any Restricted Subsidiary to, waive,
amend or modify any of the Senior Secured Note Documents, any of the 2018 Senior
Secured Notes Documents, any of the 2018 Senior Secured Bridge Documents, any of
the 2018 Senior Unsecured Notes Documents, any of the 2018 Senior Unsecured
Bridge Documents or any other agreements, indentures and other documents
relating to any Junior Debt with an outstanding principal amount in excess of
$40,000,000, in each case to the extent that any such waiver, amendment or
modification would be materially adverse to the Lenders.”





--------------------------------------------------------------------------------





(uuu)     Section 11.1 of the Existing ABL Credit Agreement is hereby amended by
replacing each reference to the amount “$30,000,000” therein with the amount
“$40,000,000”.


(vvv)     The final sentence of Section 14.19 of the Existing ABL Credit
Agreement is hereby amended by adding the words “and the Beneficial Ownership
Regulation” immediately prior to the period at the end thereof.


Section 3.    Amendment to U.S. Security Agreement.


Subject to the occurrence of the First Amendment Effective Date, each of the
Loan Parties party to the U.S. Security Agreement, the Agent and the Lenders
party hereto (collectively constituting the Required Lenders) agree that the
U.S. Security Agreement is hereby amended by replacing the parenthetical “(other
than Deposit Account Collateral consisting of Deposit Accounts maintained with
the Agent and Excluded Deposit Accounts)” contained in Section 7.9 thereof with
the following text in lieu thereof: “(other than Deposit Account Collateral
consisting of (x) Deposit Accounts maintained with the Agent, (y) Excluded
Deposit Accounts and (z) Deposit Accounts of an Additional Grantor to the
extent, and for so long as, such Deposit Accounts are not yet required to be
subject to Deposit Account Control Agreements pursuant to Section
10.1.12(e)(iii) of the Credit Agreement)”.
Section 4.    Waivers and Acknowledgments; Additional Fronting Bank.


(a)     The Lenders party hereto hereby waive (without limiting the conditions
set forth in Section 5 of this Amendment): (i) the application of Section 1.8(c)
of the Existing ABL Credit Agreement solely with respect to the making of loans
under any Revolver Commitment Increases established on the First Amendment
Effective Date, (ii) the conditions set forth in Section 2.1.11(e) of the
Existing ABL Credit Agreement solely with respect to the providing of Revolver
Commitment Increases on the First Amendment Effective Date and the making of
loans thereunder on the First Amendment Effective Date and (iii) the conditions
set forth in Section 6.2 of the Existing Credit Agreement solely with respect to
the making of any Loans (including loans made under the Revolver Commitment
Increases) on the First Amendment Effective Date, the proceeds of which are used
to finance the purchase price of the ModSpace Acquisition, to effect the Debt
Repayment or to pay the ModSpace Transaction Costs.


(b)     The Agent hereby acknowledges and agrees, in accordance with and for
purposes of Section 10.1.12 of the Existing ABL Credit Agreement (and, following
the occurrence of the First Amendment Effective Date, in accordance with and for
purposes of such section of the Amended ABL Credit Agreement) and the
computation of the Borrowing Base in accordance therewith, that the equipment
appraisal dated March 12, 2018 (subject to the right, as separately agreed with
the Administrative Borrower, to request an additional appraisal to the extent
the First Amendment Effective Date has not occurred on or prior to August 31,
2018) and the field examination dated April 17, 2018, in each case, with respect
to ModSpace and its subsidiaries, are reasonably satisfactory to it.


Section 5.    Conditions to Effectiveness of Amendment.


The effectiveness of this Amendment is subject to satisfaction of the following
conditions precedent (the date of such satisfaction being the “First Amendment
Effective Date”):
(a)    Executed Counterparts. The Agent shall have received duly executed
counterparts of this Amendment from the Borrowers, Holdings, each other Loan
Party, the Required Lenders, the Swingline Lenders and the Fronting Banks party
hereto.







--------------------------------------------------------------------------------





(b)    ModSpace Acquisition. The ModSpace Acquisition shall have been
consummated or shall be consummated substantially concurrently with the
effectiveness of this Amendment.


Section 6.    Representations and Warranties. In order to induce the Agent, the
Lenders (including the Swingline Lenders) party hereto and the Fronting Banks
party hereto to enter into this Amendment, each Loan Party hereby represents and
warrants, on and as of the First Amendment Effective Date, that the
representations and warranties (giving effect, for the avoidance of doubt, to
the inclusion of this Amendment as a Loan Document pursuant to the amendment of
the Existing ABL Credit Agreement contemplated by Section 2(m) of this
Amendment) of each Loan Party in the Loan Documents are true and correct in all
material respects as of the First Amendment Effective Date (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date, and any representation or warranty
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects); provided that, such representations and
warranties shall not be a condition precedent to the effectiveness of this
Amendment.


Section 7.    Effect on the Loan Documents.


(a)    As of the First Amendment Effective Date, each reference in the Amended
ABL Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, and each reference in the other Loan Documents to the
“Credit Agreement” (including, without limitation, by means of words like
“thereunder”, “thereof” and words of like import), shall mean and be a reference
to the Amended ABL Credit Agreement.
  
(b)    Except as specifically amended herein, all Loan Documents shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.


(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the Agent
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents, except as expressly contemplated hereby.


(d)     The Administrative Borrower and the other parties hereto acknowledge and
agree that, on and after the First Amendment Effective Date, this Amendment
shall constitute a Loan Document for all purposes of the Amended ABL Credit
Agreement.


Section 8.    Non-Reliance on Agent. Each Lender (including the Swingline
Lenders) and Fronting Bank party hereto acknowledges that it has, independently
and without reliance upon the Agent or any other Lender, Swingline Lender or
Fronting Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment. Each Lender (including the Swingline Lenders) and Fronting Bank party
hereto also acknowledges that it will, without reliance upon the Agent or any
other Lender, Swingline Lender or Fronting Bank and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit decisions in taking or not taking action under or based upon this
Amendment, the Amended ABL Credit Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.


Section 9.    Reaffirmation. Subject to any limitations on its obligations
expressly stated in the Loan Documents to which it is a party, Holdings, each
Borrower and each other Loan Party, as of the First Amendment Effective Date,
(i) acknowledges and agrees that all of its obligations under its Guarantee as
set out in the Amended ABL Credit Agreement are reaffirmed and remain in full
force and effect on a continuous





--------------------------------------------------------------------------------





basis as and to the extent provided in the Loan Documents, (ii) reaffirms each
Lien granted by such Loan Party to the Agent for the benefit of the Secured
Parties and (iii) acknowledges and agrees that any grants of security interests
by such Loan Party pursuant to the Security Documents, and the Guarantee
provided by such Loan Party in the Amended ABL Credit Agreement, are, and shall
remain, in full force and effect after giving effect to this Amendment as and to
the extent provided in the Loan Documents. Nothing contained in this Amendment
shall be construed as substitution or novation of the obligations outstanding
under the Existing ABL Credit Agreement or the other Loan Documents, which shall
remain in full force and effect, except to any extent modified hereby.


Section 10.    GOVERNING LAW. THIS AMENDMENT AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AMENDMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 11.    Miscellaneous.


(a)    This Amendment is binding and enforceable as of the date hereof against
each party hereto and its successors and permitted assigns.


(b)    Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.


(c)    Each of the parties hereto hereby agrees that Sections 14.6, 14.8, 14.14,
14.15 and 14.16 of the Existing ABL Credit Agreement are incorporated by
reference herein, mutatis mutandis, and shall have the same force and effect
with respect to this Amendment as if originally set forth herein.


[SIGNATURE PAGES FOLLOW]







































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
or representatives as of the day and year first above written.
WILLIAMS SCOTSMAN HOLDINGS CORP., as Holdings and a Guarantor
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________
 
 
 
 
WILLIAMS SCOTSMAN INTERNATIONAL, INC., as a U.S. Borrower and a Guarantor
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________
 
 
 
 
WILLIAMS SCOTSMAN, INC., as a U.S. Borrower and a Guarantor
 
 
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________
 
 
 
 
WILLSCOT EQUIPMENT II, LLC, as a U.S. Borrower and a Guarantor
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________
 
 
 
 
ACTON MOBILE HOLDINGS, LLC, as a U.S. Borrower and a Guarantor
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________









[Signature Page to First Amendment to the ABL Credit Agreement]





--------------------------------------------------------------------------------





NEW ACTION MOBILE INDUSTRIES LLC, as a U.S. Borrower and a Guarantor
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________
 
 
 
 
ONSITE SPACE LLC, as a U.S. Borrower and a Guarantor
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________
 
 
 
 
WILLIAMS SCOTSMAN OF CANADA, INC., as Canadian Borrower and a Guarantor
 
 
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________



















































[Signature Page to First Amendment to the ABL Credit Agreement]





--------------------------------------------------------------------------------





AGENTS AND LENDERS
BANK OF AMERICA, N.A., as Agent, U.S. Swingline Lender, a U.S. Fronting Bank and
a U.S. Revolver Lender
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________































































































[Signature Page to First Amendment to the ABL Credit Agreement]





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A. (acting through its Canada branch), as Canadian Swingline
Lender, a Canadian Fronting Bank and a Canadian Revolver Lender
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________

































































































[Signature Page to First Amendment to the ABL Credit Agreement]





--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as a U.S. Fronting Bank and a U.S. Revolver
Lender
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________

























































































[Signature Page to First Amendment to the ABL Credit Agreement]





--------------------------------------------------------------------------------





DEUTSCHE BANK AG, CANADA BRANCH, as a Canadian Fronting Bank and a Canadian
Revolver Lender
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________























































































[Signature Page to First Amendment to the ABL Credit Agreement]





--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A., as a U.S. Fronting Bank and a U.S. Revolver Lender
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________





































































































[Signature Page to First Amendment to the ABL Credit Agreement]





--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A., as a Canadian Fronting Bank and a Canadian Revolver
Lender
 
 
By:
 
 
Name:______________________________________
 
Title:_______________________________________



































































































[Signature Page to First Amendment to the ABL Credit Agreement]





--------------------------------------------------------------------------------





SCHEDULE I


Capital Leases and Capitalized Lease Obligations outstanding as of the First
Amendment Effective Date


None.













--------------------------------------------------------------------------------





SCHEDULE II


Canadian LC Conditions




Bank of America (Canada)
$15,926,100.00
Deutsche Bank AG, Canada Branch
$12,879,000.00
Morgan Stanley Bank, N.A.
$11,263,200.00
Credit Suisse AG, Cayman Islands Branch
$5,631,600.00
ING Capital LLC
$8,000,100.00
Barclays Bank PLC
$6,300,000.00












--------------------------------------------------------------------------------





SCHEDULE III


U.S. LC Conditions




Bank of America
$11,910,900.00
Deutsche Bank AG New York Branch
$16,308,000.00
Morgan Stanley Bank, N.A.
$13,526,400.00
Goldman Sachs Lending Partners LLC
$11,841,300.00
Credit Suisse AG, Cayman Islands Branch
$6,763,200.00
ING Capital LLC
$11,500,200.00
Barclays Bank PLC
$3,150,000.00












